                                                                          MEMO ENDORSED
                                           USDC SDNY
                    Case 1:20-cv-08241-VEC  Document 24 Filed 11/13/20 Page 1 of 1
                                       DOCUMENT
                                           ELECTRONICALLY FILED
                                           DOC #:
                                           DATE FILED: 11/12/2020




              November 12, 2020
                                                                               J. Douglas Baldridge
              The Hon. Valerie E. Caproni                                      T 202.344.4703
                                                                               F 202.344.8300
              United States District Court                                     jbaldridge@venable.com
              Southern District of New York
              40 Foley Square, Room 240
              New York, NY 10007

              Re:    Waiver of service and associated deadlines to respond to complaint
                     Abdul Sesay v. Enterprise Rent-A-Car et al., No. 1:20-cv-8241 (VEC) (S.D.N.Y.)


              Dear Judge Caproni:

                      I write, along with counsel for plaintiff Abdul Sesay, to inform the Court that
              defendants have agreed to waive service of process in this matter. Defendants take this action
              to save the parties and court the time and resources associated with resolving a dispute about
              the sufficiency of service of process. The parties are in the process of executing the waivers
              but wished to timely inform the Court since the waivers impact the current response deadlines
              reflected on the docket. The parties agree that, pursuant to Rule 4(d)(3) of the Federal Rules
              of Civil Procedure, defendants have until January 5, 2021 to respond to the complaint.

                      Given these deadlines, the parties ask that the telephonic case management conference
              currently scheduled for November 20, 2020 at 12:00 p.m. be rescheduled to a time in December
              or January that is convenient for the Court. This is the first request for adjournment of the
              case management conference by the parties.
Defendant's time to answer, move, or otherwise respond to the
Complaint is hereby adjourned to Tuesday, January 5, 2021.
                                                                  Respectfully Submitted,
The conference scheduled for November 20, 2020 is hereby
adjourned to Friday, December 11, 2020 at 11:00 A.M. Pre-
conferene submissions as required by this Court's October 6,
2020 Order, Dkt. 3, are due no later than Thursday, December
3, 2020.
                                                                  J. Douglas Baldridge
All parties and any interested members of the public must attend
the conference by dialing 1-888-363-4749, using the access code
3121171, and the security code 8241. All attendees are advised   /s/ Ike Agwuegbo (authorized)
to mute their phones when not speaking and to self-identify each
                                                                 Ike Agwuegbo
time they speak.
SO ORDERED.



                              Date: November 12, 2020
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
